Pfeifer, J.
We hold that a deemed certified employee representative and an employer may resolve disputes concerning bargaining unit composition through their collective bargaining agreement’s grievance procedure.
*462In Ohio Council 8, Am. Fedn. of State, Cty. & Mun. Emp., AFL-CIO v. Cincinnati (1994), 69 Ohio St.3d 677, 635 N.E.2d 361, this court held that SERB did not have jurisdiction to adjust or alter deemed certified collective bargaining units unless exclusive representation is challenged by another employee organization. In so ruling, this court invalidated Ohio Adm.Code 4117-5-01(F), finding it to be in clear conflict with Section 4(A) of Am.Sub.S.B. No. 133 (140 Ohio Laws, Part I, 336, 367).
This court revisited its Cincinnati decision in State ex rel. Brecksville Edn. Assn., OEA/NEA v. State Emp. Relations Bd. (1996), 74 Ohio St.3d 665, 660 N.E.2d 1199. In Brecksville we found an exception to SERB’s lack of jurisdiction regarding the composition of deemed certified bargaining units. This court held that our decision concerning Section 4(A) of Am.Sub.S.B. No. 133 “does not deprive the State Employment Relations Board of jurisdiction to consider a petition jointly filed by an employer and an exclusive bargaining representative requesting SERB to amend the composition of a deemed certified bargaining unit.” Id. at syllabus.
However, the Brecksville decision was less about expanding the jurisdiction of SERB than it was about allowing parties to a collective bargaining agreement to achieve bilaterally an agreement on the composition of bargaining units. We noted in Brecksville that deemed certified bargaining units should not remain frozen at the status quo that existed at the time of the passage of the collective bargaining law in 1983. We approved of the evolution of the composition of the bargaining unit through the initiation of a joint petition with SERB. Id. at 670-671, 660 N.E.2d at 1203-1204.
We set forth in Brecksville the philosophical underpinnings of joint petitions, which we felt were harmonious with the collective bargaining law. For one, those petitions are “fully consistent with the acknowledged legislative objectives of orderly and cooperative resolution of disputes, and with the policy interest of stability in labor relationships.” Id. at 671, 660 N.E.2d at 1203.
We also considered how employers and unions could adapt and evolve without some ability to themselves address the composition of the bargaining unit. We reasoned:
“[I]f this court were to find no jurisdiction for SERB to consider the joint petition, such holding would impose an unworkable and unrealistic requirement that the employee unit composition be forever frozen in time unless and until an adversarial position is taken by a third-party employee representative; that the decision would promote confrontation rather than the cooperation encouraged by the statute; and that such a rule would present an impediment to the flexibility that complex collective bargaining requires.” Id. at 671, 660 N.E.2d at 1203-1204.
*463We further wrote that the General Assembly “did not intend unified parties to forgo that course of action which they judge to be desirable and efficacious for all concerned, simply because it is not the solution agreed upon prior to October 6, 1983, and because no rival organization has challenged the exclusive representative.” Id. at 671, 660 N.E.2d at 1204.
We continue to encourage the cooperative resolution of disputes, including those regarding the composition of bargaining units. We note that our Brecks-ville holding offered only one measure of how an employer and union can resolve a dispute regarding the composition of a bargaining unit. Our holding in BrecksviUe did not vest exclusive jurisdiction in SERB to determine bargaining units. As we stated, Section 4(A) of Am.Sub.S.B. No. 133 does not deprive SERB jurisdiction to consider a joint petition. But it certainly does not give SERB exclusive jurisdiction.
The Public Employees’ Collective Bargaining Act acknowledges that certain employers and bargaining groups have long histories, predating the Act, of resolving differences through collective bargaining and through dispute resolution mechanisms such as arbitration. The Act recognizes that those relationships need not be disturbed. Our decisions in Cincinnati and BrecksviUe are consistent with the idea that parties with historic relationships should be allowed to agree between themselves about the makeup of bargaining units, or to choose the best method of resolving differences in that regard.
The employer and union in this case governed their relationship through a collective bargaining agreement. That agreement spoke to the issue of the makeup of the bargaining unit, and amendments thereto. By the terms of Section 4, Article I of the operative collective bargaining agreement in this case:
“Employees in all newly created non-supervisory job classifications in any department shall become part of the appropriate bargaining unit and covered by the terms and provisions of this Agreement, provided the duties of such classification are generally similar to any classification included within the bargaining unit. The Hospital will notify the Union within ten (10) days of any newly-created classification that is similar to a bargaining unit position.”
Thus, the collective bargaining agreement addressed additions to the bargaining unit, and required that new classifications similar to existing ones be added to the bargaining unit. A perceived violation of the collective bargaining agreement resulted in the initiation of the grievance procedure agreed to in the collective bargaining agreement, culminating in arbitration. The arbitrator resolved the dispute.
The resolution of the unit composition issue in this case fits well within our Cincinnati and Brecksville decisions. We recognize that a collective bargaining agreement’s grievance procedure is another way for employers and employee *464representatives to resolve bargaining unit composition issues. We recognized in Cincinnati that SERB does not have exclusive jurisdiction to resolve such issues; we recognized in Brecksville that SERB could have jurisdiction pursuant to a joint petition by the parties; and we recognize here that a collective bargaining agreement’s grievance procedure is another way for parties to resolve those differences.
Accordingly, we reverse the judgment of the court of appeals.

Judgment reversed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Cook, J., dissents.